    Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 1 of 11 PAGEID #: 4936




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


    UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-164

                   Plaintiff,
                                                          JUDGE EDMUND A. SARGUS, JR.
           vs.

    CRUZ ALBERTO-ARBARNGAS,
        a/k/a Cruz Alvarenga-Alberto
        a/k/a Cruz Octaviano Alberto-Alvarenga
        a/k/a Cruzito

          and

    NELSON ALEXANDER FLORES,
        a/k/a Mula

                   Defendants.



                            GOVERNMENT’S MOTIONS IN LIMINE

          The United States, by and through undersigned counsel, submits the following motions in

limine in connection with the upcoming MS-13 trial, scheduled to begin on May 24, 2021.

                                          I. BACKGROUND

          The Second Superseding Indictment charged twenty-three defendants with conspiracy to

commit racketeering and related offenses for their involvement with La Mara Salvatrucha

(“MS-13”). (Doc. #179). Twenty defendants have entered guilty pleas; one defendant remains at-

large 1; and two defendants are proceeding to trial in May 2021—Cruz Alberto-Arbarngas (“Cruz”)

and Nelson Alexander Flores (“Mula”).




1
    Daniel Alexander Diaz-Romero (“Manchas”) remains a fugitive at this time.
 Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 2 of 11 PAGEID #: 4937




       Under the Court’s scheduling order, which was proposed and agreed-to by all parties,

motions in limine not related to the disclosure of Jencks Act material must be filed 90 days before

trial—i.e., by February 13, 2021. (Doc. #1010, PAGEID #4089).

                                   II. LEGAL STANDARDS

       Motions in limine are designed to ensure fair and speedy trials by excluding evidence that

is clearly inadmissible, eliminating lengthy evidentiary determinations in the midst of trial, and

allowing the parties to formulate their trial strategy based on the court’s pre-trial rulings. United

States v. Luce, 713 F.2d 1236, 1239 (6th Cir. 1983); In re E.I. du Pont de Nemours & Co. C-8

Personal Injury Litig., 348 F. Supp. 3d 698, 721 (S.D. Ohio 2016) (Sargus, J.). The decision to

grant a motion in limine rests in the discretion of the district court. Luce, 713 F.2d at 1239-40.

                                         III. ANALYSIS

       As the Court is aware, the Government estimates that this trial could last between eight and

twelve weeks. The presentation of evidence and the length of trial are complicated by two factors:

the amount of Spanish-language evidence (including the number of Spanish-speaking witnesses

and Spanish recordings and documents) and the number of racketeering acts at issue. To facilitate

a fair, speedy, and comprehensible trial, the Government moves for the following pre-trial rulings

regarding the presentation of evidence: (i) a ruling permitting the Government to ask leading

questions of Spanish-speaking witnesses; (ii) a ruling permitting the Government to introduce and

read English translations of Spanish recordings and documents without the need to present the

entirety of the underlying evidence to the jury; (iii) a ruling permitting the Government to recall

witnesses during the Government’s case-in-chief to testify about different racketeering acts; and

(iv) a ruling precluding defense counsel from referencing the potential criminal penalties their

clients face if convicted.



                                                 2
 Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 3 of 11 PAGEID #: 4938




        A. Motion in Limine #1: Allowing the Limited Use of Leading Questions for
                              Spanish-Speaking Witnesses

       The Government respectfully moves for leave of Court to ask a limited number of leading

questions to Spanish-speaking witnesses. It has become clear throughout this investigation that a

large number of witnesses speak only Spanish, with very limited (if any) proficiency in English.

Several witnesses also have limited formal education, even in their native Spanish. Effective

communication between English-speaking attorneys and Spanish-speaking witnesses can become

strained at times, even with the aid of an interpreter. To facilitate an orderly trial, to aid the jury

in understanding the evidence, and to avoid wasting time, the Government respectfully moves for

an order permitting the limited use of leading questions to lay a foundation for a line of questioning

and, if necessary, to assist in developing coherent testimony from Spanish-speaking witnesses.

       Federal Rule of Evidence 611 grants district courts wide latitude to control the mode and

order of examining witnesses. United States v. Terry, 729 F.2d 1063, 1067 (6th Cir. 1984);

see also United States v. Fields, 763 F.3d 443, 465 (6th Cir. 2014) (observing that Rule 611(a)

provides trial courts “substantial discretion”). The Rule states that, although leading questions

should not ordinarily be used on direct examination, they are permissible “as necessary to develop

the witness’s testimony.” Fed. R. Evid. 611(c). The Advisory Committee Notes list several

recognized exceptions to the general bar on leading questions—including exceptions for

“undisputed preliminary matters” and “adult[s] with communication problems.” Fed. R. Evid. 611

1972 advisory committee’s note to subdivision (c).          In light of the Rule and the Advisory

Committee Notes, several courts have recognized that leading questions are permissible for

witnesses who do not speak English, even when interpreters are translating the questions and

answers. United States v. Ajmal, 67 F.3d 12, 16 (2d Cir. 1995); United States v. Rodriguez-Garcia,

983 F.2d 1563, 1570 (10th Cir. 1993).

                                                  3
    Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 4 of 11 PAGEID #: 4939




         The Government recognizes that the Court will employ Spanish interpreters at trial.

Nevertheless, the Government respectfully requests leave to ask a limited number of leading

questions, as necessary, to “lay a foundation for a line of questioning or to assist in developing

coherent testimony” from Spanish-speaking witnesses. See United States v. Mulinelli-Navas,

111 F.3d 983, 990 (1st Cir. 1997).       Faced with “similar situation[s]” involving “non-English

speaking witnesses testifying through a translator,” trial courts have not hesitated to exercise their

discretion in allowing leading questions on direct examination. E.g., Ajmal, 67 F.3d at 16

(describing it as “a permissible exercise of the district court’s discretion”); Rodriquez-Garcia,

983 F.2d at 1570 (describing it as a “sound practice” given the “language situation”). Cf. United

States v. Baires, 254 F. App’x 196, 200 (4th Cir. 2007) (employing special procedures on cross

examination to “prevent any confusion caused by translations and the language barrier” in similar

trial involving MS-13). This Court should follow suit.

    B. Motion in Limine #2: Admission of Spanish Recordings and Documents and English
                        Translations of Spanish-Language Evidence

         The Government also seeks leave to introduce into evidence certain recordings/documents

that are fully or partially in Spanish, as well as English-language translations of those

recordings/documents. The Government further requests leave to read into evidence all or part of

the English-language transcriptions or translations, and for leave to allow the jury to receive and

retain hard copies of any admitted transcripts and translations. The Government submits that this

method of presentation is both legally sound and helpful to the jury, and the Government provides

early notice of this method of presentation for the benefit of the Court and the parties. 2


2
  The Government does not seek to have the Court make any final evidentiary rulings on the admissibility
of any potential recordings/documents. The Government is simply seeking an initial ruling from the Court
that both original Spanish recordings/documents and their English translations will be admitted as
substantive evidence (assuming that the recordings/documents are otherwise admissible), and that the
Government’s intended method of presentation will be acceptable.

                                                   4
    Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 5 of 11 PAGEID #: 4940




         The Government intends to introduce a number of Spanish-language recordings and

documents into evidence at trial. This evidence generally consists of communications between the

defendants, their co-conspirators, and family members on Facebook/Facebook Messenger or by

letter, recordings made by confidential informants, and recorded jailhouse phone calls.

Accordingly, at trial, the Government will seek to introduce into evidence not only the original

recordings/documents, but also their English-language translations, which have been provided to

defense counsel well in advance of trial. 3 Assuming they are otherwise admissible under the

Federal Rules of Evidence, both the Spanish-language recordings/documents and the English-

language translations should be admitted as substantive evidence.

         The Sixth Circuit has long upheld the practice of providing the jury with a transcript to

help them follow a tape recording being played during trial. United States v. King, 272 F.3d 366,

372-73 (6th Cir. 2001) (collecting cases). Ordinarily, “litigants offer recordings as evidence and

use transcripts as interpretive aids for the jurors’ benefit.” United States v. Kifwa, 868 F.3d 55, 60

(1st Cir. 2017); see also, e.g., United States v. Borda, 178 F.3d 1286, 1999 WL 294540, at *9

(4th Cir. 1999) (“[T]ranscripts of English conversations are typically used as aids for the jury and

not admitted into evidence . . . .”); United States v. Moreno, 933 F.2d 362, 375 (6th Cir. 1991)

(“[T]he district court exercised sound discretion in admitting the tapes and allowing the jury to use

a transcript of the tapes as an aid.”).




3
 The parties proposed—and the Court adopted—a procedure for resolving any disputes over the accuracy
of the English translations. (See Doc. #1010, PAGEID #4089). Under that procedure, the parties must
provide English translations of Spanish-language material that they intend to use at trial to all counsel
“75 days before trial”—i.e., by March 10, 2021. (Id.). A party who seeks to contest a translation must file
a motion with the Court “45 days before trial.” (Id.). The Court will then hold a hearing to address such
motion at least “30 days before trial.” (Id.). This procedure was designed to comply with the Sixth Circuit’s
“preferred practice[s]” for using transcripts of recordings at trial. See United States v. West, 948 F.2d 1042,
1044 (6th Cir. 1991). To date, defense counsel have not filed any motions contesting the accuracy of any
English translations provided in discovery.

                                                      5
 Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 6 of 11 PAGEID #: 4941




       Nevertheless, “the relation between tapes and transcripts changes when the tapes are in a

foreign language.” United States v. Franco, 136 F.3d 622, 626 (9th Cir. 1998). For obvious

reasons, “playing foreign language tapes endlessly to an uncomprehending jury is not required.”

Kifwa, 868 F.3d at 60 (quotation omitted). Instead, “transcripts containing translations of such

recordings may be admitted into evidence so long as they are reliable and properly authenticated.”

Id. That is, when dealing with foreign-language recordings, “courts have admitted English

transcripts of [those] conversations as substantive evidence in view of the fact that the jury would

not understand the spoken language.” Borda, 1999 WL 294540, at *9 (collecting cases); see also

Franco, 136 F.3d at 626 (noting that “the transcripts substitute for the tapes” as primary evidence).

The Sixth Circuit has repeatedly affirmed the admission of English transcripts of Spanish-language

recordings, particularly where the defendant has not challenged the accuracy of the translations.

See, e.g., United States v. Liddell, 64 F. App’x 958, 963 (6th Cir. 2003); United States v. Martinez,

21 F. App’x 338, 339-40 (6th Cir. 2001); United States v. Garcia, 20 F.3d 670, 673 (6th Cir. 1994).

       Once admitted as substantive evidence, the Government may then: (i) use readers to read

the English-language translations as an alternative to playing the Spanish-language tapes

(or displaying the entirety of the Spanish-language documents); (ii) provide the jury copies of the

English translations to follow along; and (iii) send these admitted translations back to the jury

room along with other pieces of evidence. United States v. Pena-Espinoza, 47 F.3d 356, 359-60

(9th Cir. 1995) (holding that English-language translations of Spanish-language recordings were

admissible as substantive evidence; could be summarized or read verbatim during government’s

case-in-chief; and were allowed in jury room during deliberations); United States v. Rengifo,

789 F.2d 975, 983-84 (1st Cir. 1986) (same); see also United States v. Murillo, 284 F. App’x 982,

984 n.1 (3d Cir. 2008) (allowing use of readers).



                                                 6
 Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 7 of 11 PAGEID #: 4942




       For these reasons, the Government moves for leave to use the following protocol for

Spanish recordings/documents that may be introduced at trial: the Government may (i) introduce

into evidence copies of recordings/documents that are partially or wholly in Spanish; (ii) introduce

into evidence transcriptions and translations of those Spanish-language recordings/documents that

are in English; (iii) read into evidence all or part of the English-language translations; (iv) provide

the jury with hard-copy translations so that they may follow along more easily; and (v) ask that

the Court allow the jury to take into the jury room any admitted transcriptions or translations.

      C. Motion in Limine #3: Allowing the Government to Recall Certain Witnesses

       The Government respectfully requests that the Court allow the Government to call

law-enforcement witnesses and cooperating co-conspirators on more than one occasion during its

case-in-chief. This mode of presentation will greatly assist the jury in understanding the evidence

and will minimize the chance of juror confusion or wasting time.

       A racketeering trial is, in essence, a series of mini-trials. At the upcoming trial in this case,

the Government will present evidence of the charged racketeering conspiracy and multiple

racketeering acts committed by the defendants and their co-conspirators. The facts surrounding

each of those acts could, in a non-racketeering case, be the subject of their own trial. To assist

juror comprehension, the Government will attempt—to the extent possible—to present evidence

about particular racketeering acts or activities together so that the jury can best fulfill its fact-

finding mission. For example, the Government might bunch together the witness testimony and

evidence regarding a particular murder instead of interspersing that evidence across a multi-month

trial and jumping around daily between countless incidents, some of which are stand-alone counts

and others of which are merely evidence of the MS-13 enterprise or predicate acts of racketeering

that tend to prove the conspiracy charged in Count 1.



                                                  7
 Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 8 of 11 PAGEID #: 4943




       In this case, however, several witnesses have knowledge of multiple incidents relating to

the charged racketeering conspiracy. Allowing the Government to call those witnesses on more

than one occasion will greatly assist the jury in understanding the evidence by allowing them to

focus on particular incidents one at a time (to the extent possible). As an example, the Government

might call a law-enforcement agent to provide background information about a particular murder.

The Government might then present other witnesses and evidence regarding that murder. Then,

the Government might recall the agent at a later point during the trial to provide the jury with

background information about a second murder before presenting additional testimony and

evidence as to that incident.

       Under Federal Rule of Evidence 611(a), this Court has broad powers and discretion

regarding the mode and order of examining witnesses and presenting evidence. In this case, the

most effective procedures for helping the jury determine the truth is to allow the Government to

present its evidence in a logical, coherent manner, where the Government retains the ability to

recall witnesses if needed. Allowing the Government to call a witness more than once will aid

juror comprehension by allowing the jury to hear a more focused presentation of the underlying

racketeering acts. District courts have employed similar procedures in other large-scale conspiracy

cases before. E.g., United States v. Puckett, 147 F.3d 765, 770 (8th Cir. 1998) (affirming district

court’s decision permitting the government to recall witnesses to testify “about different subject

matter each time they were called to the stand”); United States v. Messino, 873 F. Supp. 1177,

1182 (N.D. Ill. 1995) (allowing government to recall certain witnesses “to present its case in a

‘chronological, coherent manner,’” as that proposal “would be beneficial to the jury’s following

the government’s case”).




                                                8
 Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 9 of 11 PAGEID #: 4944




       If the Government is not permitted to recall key witnesses, the Government will need to

elicit every morsel of information every witness knows about every incident, including incidents

that the jury has not yet heard about and may not hear about for weeks. The confusion to the jury

will only be magnified when multiple defense lawyers then cross-examine that witness about his

or her knowledge about a myriad of incidents, many of which the Government may not have

presented any affirmative evidence about at that stage. That would also greatly impair the

Government’s ability to present its case in a fair and efficient manner, as its presentation of

evidence about a particular incident might be interrupted by lengthy questioning about an unrelated

incident for which the jury has little context.

       Accordingly, the Government requests leave to call certain witnesses to testify more than

once during its case-in-chief. If permitted to recall key witnesses, the Government will use this

authority judiciously, without attempting to bolster the witnesses’ credibility, and with the full

understanding that defense counsel will remain free to cross-examine the witnesses about their

testimony. See Puckett, 147 F.3d at 760.

     D. Motion in Limine #4: Precluding the Mention of Potential Criminal Penalties

       Finally, the Government respectfully moves to preclude defense counsel from presenting

any evidence or argument regarding the potential criminal penalties their clients face—whether in

voir dire, opening statements, the presentation of evidence, or closing arguments.

       Imposing a sentence remains the province of the judge, not the jury. Given this clear

demarcation between the jury’s fact-finding role and the judge’s role in imposing a sentence, the

Sixth Circuit considers it “standard practice” to remind jurors that “[i]t would violate [their]

oaths . . . to even consider the possible punishment in deciding [their] verdict.” Sixth Circuit

Pattern Jury Instructions § 8.05 (2019).



                                                  9
Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 10 of 11 PAGEID #: 4945




       In this case, the risk of confusion regarding the jury’s role as the finder of fact is heightened

given the sentencing exposure the defendants face. If convicted on any one of the four remaining

counts, a life sentence is authorized. 18 U.S.C. § 1963(a) (Count 1); 18 U.S.C. § 1959(a)(1)

(Counts 3 and 4); 18 U.S.C. § 924(j) (Count 5). If Cruz were convicted on Count 3 or 4, a life

sentence is mandatory. 18 U.S.C. § 1959(a)(1). For these reasons, defense counsel should be

precluded from mentioning the possible penalties during the trial. United States v. Bilderbeck,

163 F.3d 971, 978 (6th Cir. 1999) (affirming trial court’s decision to grant government’s motion

in limine concerning potential penalties that applied to defendant). Indeed, Chief Judge Marbley

granted an identical motion in limine in the recent Short North Posse case involving the same

charges and penalties. United States v. Ledbetter (“Short North Posse”), No. 2:14-cr-127, 2016

WL 1252982, at *14 (S.D. Ohio March 31, 2016). Here, as in the Short North Posse case, the

stakes are simply too high to allow improper (even if inadvertent) entreaties to the jurors to reach

a verdict based on anything other than the evidence before them.

                                       IV. CONCLUSION

       For these reasons, the Government respectfully requests that the Court GRANT the four

motions in limine outlined above.

                                                       Respectfully submitted,

                                                       DAVID M. DeVILLERS
                                                       United States Attorney

                                                       s/Noah R. Litton
                                                       BRIAN J. MARTINEZ (CA 224587)
                                                       NOAH R. LITTON (OH 0090479)
                                                       Assistant United States Attorneys
                                                       303 Marconi Boulevard, Suite 200
                                                       Columbus, Ohio 43215
                                                       Phone: (614) 469-5715
                                                       E-mails: Brian.Martinez2@usdoj.gov
                                                                 Noah.Litton@usdoj.gov

                                                  10
Case: 2:17-cr-00164-EAS Doc #: 1189 Filed: 02/08/21 Page: 11 of 11 PAGEID #: 4946




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Government’s Motions in Limine was served

this 8th day of February, 2021, electronically upon all counsel of record.


                                                     s/Noah R. Litton
                                                     NOAH R. LITTON
                                                     Assistant United States Attorney




                                                11
